Citation Nr: 1734439	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  05-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for antiphospholipid antibody (APLA) syndrome. 

2.  Entitlement to disability rating in excess of 30 percent for the period prior to November 18, 2011, for posttraumatic stress disorder (PTSD). 

3.  Entitlement to total disability rating based on individual unemployability (TDIU) prior to November 18, 2011.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and a friend

ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1965 to March 1969, February 1991 to July 1991, and October 2001 to August 2003 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004, and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2009.  A transcript of those proceedings is of record.

In November 2009 and again in September 2011 the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran's diagnosed APLA syndrome did not initially manifest during a period of active duty service and is not otherwise aggravated by or etiologically related to service. 

2.  Prior to November 18, 2011, the Veteran's PTSD was generally productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short- and long-term memory, difficulty in understanding complex commands and disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  Prior to November 18, 2011, the Veteran's service-connected disabilities, without consideration of age or non-service connected disabilities, did not prevent him from obtaining and maintaining substantially gainful employment.
 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for APLA syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  For the period prior to November 18, 2011, the criteria for an initial disability rating of 50 percent for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).
 
3.  For the period prior to November 18, 2011, the criteria for entitlement to TDIU were not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - APLA Syndrome

The Veteran has been diagnosed with APLA syndrome.  The Veteran maintains that the condition initially manifested during his first period of active duty service.  Specifically, the Veteran contends that a false-positive on a Venereal Disease Research Laboratory (VDRL) test in March 1969 was a manifestation of his APLA syndrome.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board has reviewed the medical and lay evidence in the Veteran's file.  The analysis to follow will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal and will summarize the evidence as appropriate.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).  

A.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.306.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

B.  Relevant Factual Background

The Veteran's service treatment records show that VDRL tests at his September 1965 entry into service and a January 1968 medical examination were both normal. At his March 1969 separation examination, the report showed a VDRL false positive.  Follow-up microflocculation and complement fixation tests for syphilis were both negative.  No associated symptomatology was noted.

Following separation from active duty in 1969 periodic examinations show both nonreactive and false positive test results (See e.g. March 1981 and January 1985 report of medical examinations).  The Veteran's occasional false positive serology was eventually noted.  

In January 2001 the Veteran reported a 5 year history of neurological problems including difficulty writing.  A neck fracture was noted to have occurred during the late 1980s.  He was noted to have had multiple MRIs which had not revealed significant abnormalities.  
 
The Veteran was formally diagnosed with APLA syndrome in April 2001 on the basis of having a coagulation abnormality for lupus anticoagulant, two antibodies (a positive anticardiolipin antibody, a positive beta-2 glycoprotein I antibody) and a history of false-positive VDRLs. A November 2000 MRI was also noted as showing microangiopathic changes, and evidence of CNS infarction in both cerebral hemispheres and the right cerebellum.

The Veteran reentered active duty in October 2001.  A July 2002 line of duty determination acknowledged the Veteran's diagnosis of APLA syndrome and concluded that the condition existed prior to his activation and was not duty related. 

In December 2002 this conclusion was evaluated by a service medical professional.  The resulting report noted that the Veteran had several positive and negative tests and had been in good health throughout his career in the reserves until April 2001 when he presented for a new onset of tingling and paresthesias in his face and difficulty with word finding and was found to have a stroke and positive antiphospholipid antibodies. With regard to the condition's relationship to service the physician opined that: 

"Although the false positive RPRs (VDRLs) date back as far as 1967 likely represents his anticardiolipin antibodies, that does not mean he had [APLA] syndrome in 1967. To have [APLA] syndrome, one must have not only anticardiolipin antibodies or lupus anticoagulants, but also have one or more of the following: thrombocytopenia, recurrent obstetric loss, and clotting. He did not develop his first clot, manifested as a stroke, until April of 2001 which was after 30 years of service. Without thrombocytopenia, obstetric loss or clotting abnormalities antiphospholipid antibodies in and of themselves; carry no significance. In summary, although he likely had antiphospholipid antibodies as far back as 1967, he did not develop any [APLA] syndrome until April of 2001."

The examiner opined that the Veteran's syndrome deserved to be considered in the line of duty.  A final medical board report issued in January 2003 found that the Veteran's APLA syndrome with history of a prior stroke existed prior to service and was not permanently aggravated by service.  

In March 2004 the Veteran submitted an opinion from a hematologist that noted the Veteran's 1969 false positive and stated "The association of false/positive syphilis with [APLA] syndrome is rather classic and I suspect there could be a connection between the two."  

The same month the Veteran underwent a VA registry examination where it was noted that the Veteran had APLA syndrome and the condition was probably present since his 1969 serological false positive.  The report noted that a false positive test for syphilis is one of the early signs of this syndrome.  The report also contained the Veteran's account that he has had headaches and dizziness since the 1970s, and an episode of severe right-sided numbness in the mid-1980s which coincided with a negative MRI of the brain.  

The Veteran submitted a letter in June 2004 from his private general practitioner who opined that the APLA syndrome developed during the Veteran's first period of active duty.  The physician explained that it is very understandable that the condition was not diagnosed at that time because not much was known about the disorder and that it was only in the past 10-15 years that the syndrome was described with detail by the medical community. The physician went on to note that one of the hallmarks of this disease is a false positive syphilis test and that it is not uncommon for an individual to have intermittent positive syphilis tests during the course of the disease.  The physician concluded that:

"The reason for this phenomenon is not exactly understood but nonetheless is observed often enough to make this association with the antiphospholipid syndrome and other autoimmune diseases.  It is fair enough to say, given his current diagnoses, that his false positive test in 1969 was indeed not syphilis but rather this autoimmune disorder that he suffers from today. Given that his entry exam into the armed forces was negative for any disorder and that he left back for home in 1969 with a false positive VDRL test, it is fair to say that this disorder developed during this time period of 4 or more years given the medical documentation that was provided to me."

The Veteran underwent two VA examinations for his APLA condition in May 2007.  At his first, a neurological examination, he reported that he had a stroke in 1985 but that it improved.  He also reported that his dizziness started around this time, but improved after the stroke resolved.  The examiner noted that the 2004 VA examination contained the Veteran's complaint of residual dizziness, memory loss, and poor motor skills, but objective findings were negative and the Veteran denied any specific dizziness or focal weakness at the examination. The neurologist found no evidence of neurological dysfunction and the Veteran stated that the dizziness had resolved with the only real complaint being some memory difficulty.

The Veteran was then examined by a physician, where he reported that in 1990 he developed some dizziness, memory loss, and lightheadedness and was diagnosed with a positive syphilis test.  The Veteran reported that in 1990 it was determined that the positive test of 1967 was a false positive but represented antiphospholipid antibody syndrome.  The Veteran reported that since 1990 he has been having recurring lacunar cerebral infarctions associated or presented by dizziness and lightheadedness.  Evidence indicated no infarctions since 2001.  The Veteran reported memory loss.  The examiner stated that the first evidence of strokes was in 1990, and therefore his symptoms first appeared after his first enlistment and that there was no evidence that his last active duty has made the condition worse.  There is no evidence that he has had any additional strokes since 2001.  In a September 2010 addendum the examiner stated that APLA syndrome has to do with the metabolism of cholesterol and triglycerides whereas a false positive would be unrelated to the metabolism of lipids in the system and that therefore, "the false-positive syphilis test has no connection or relationship to the metabolism of lipids, and the lacunar infarcts are due to a lipid disorder, which was likely due to inborn disorder."  The examiner however concluded that he could not offer a specific opinion as to whether the APLA syndrome had its origin while on active duty or whether it is an inborn disorder.

In September 2011 the Board remanded the Veteran's claim to obtain an opinion as to whether it is at least as likely as not that any symptoms during the Veteran's service from September 1965 to March 1969 were manifestations of APLA syndrome and whether the false positive test for syphilis therein represented a manifestation of the disease or merely an antigen for the disease rather than an actual disease process. 

A November 2012 opinion stated that it is more likely than not that the diagnosis of antiphospholipid antibody syndrome is associated with the previously found false positive syphilis testing and that a biologic false positive syphilis test has been found to be linked to the presence of APLA syndrome.  The report did not offer any opinion however on whether the false-positive represented a manifestation of the disease or merely an antigen for the disease rather than an actual disease process.  

In February 2014 another opinion was received that it is less likely as not the false positive test for syphilis represented a manifestation of the disease.  In support of this conclusion the examiner noted that false-positive test results are found in 1-2 percent of the U.S. population and that since the Veteran was diagnosed with systemic lupus (autoimmune disorder) and autoimmune disorders can develop at any age, the false-positive test from 1969 did not represent a manifestation of the disease as the test was virtually unknown.  The examiner stated that the antigen is merely for the disease but not an actual disease process.  This explanation likewise did not clearly answer the Board's questions however, and another opinion was requested.

Finally, in February 2016 an opinion was received that addressed the Board's questions.  A hematologist reviewed the Veteran's file and opined that it is very unlikely that there were manifestations of APLA syndrome from 1965 to 1969.  In support of this conclusion the hematologist noted that there are no symptoms reported in the records from September 1965 to March 1969 that are manifestations of APLA syndrome.  The hematologist explained that there are specific diagnostic criteria required to make a diagnosis of APLA syndrome, including a demonstration of a clot in a vessel in one of the organs and another being the presence of an antiphosphoid antibody.  The hematologist stated that while the requisite testing methods were unavailable in the 1960's, there is an absence of clinical symptoms to even hint at a diagnosis of APLA syndrome from 1965-1969 and for many subsequent years.  The hematologist went on to state that the false positive test for syphilis is not a manifestation of the disease but an antigen or marker for the disease rather than an actual disease process.  He explained that the APLA syndrome itself, with both clinical symptoms and signs and the associated laboratory abnormalities diagnostic or suggestive of this diagnosis, is a disease or disease process.  By contrast, a marker, antigen or risk factor of the disease includes a laboratory finding such as the antiphospholipid antibodies and/or the false-positive tests for syphilis that increase the risk of developing the disease but that are found in a person who otherwise does not have the disease.  The hematologist further explained that it has been known for decades that a subset of patients with false positive tests for syphilis also have antiphospholipid antibodies and that a subset of the patients who start with antiphospholipid antibodies without clinical symptoms may subsequently develop clinical symptoms which will lead to a diagnosis of APLA syndrome.  However, the mere presence of antibodies in an otherwise asymptomatic patient does not lead to the conclusion that the patient has the disease known as APLA syndrome.  The majority of patients in this clinical situation with antiphospholipid antibodies never develop clinical symptoms that are diagnostic of the APLA syndrome.  Thus, even if the Veteran had antiphospholipid antibodies in 1969, such a positive finding is best thought of as a marker for the potential of developing the APLA syndrome, rather than the disease process itself.  To wit, the Veteran was not tested for APLA until he had symptoms suggestive of a stroke in 2001 even though the test was available prior to that time.  Therefore a false-positive test for syphilis from 1969 is at best a potential marker for the presence of an antiphospholipid antibody and not a manifestation of APLA syndrome.  

C.  Analysis and Findings

Based on a review of the Veteran's claims file, and the medical opinions of record the Board finds that the criteria for service connection for the Veteran's APLA syndrome have not been met.  While the Veteran meets the criteria for a current diagnosis, the evidence of record does not establish an in-service incurrence of APLA syndrome or a nexus between service and the current diagnosis.

The main argument proffered by the Veteran and advanced in the supporting medical opinions of record is that the false-positive syphilis test in 1969 is de facto evidence of APLA syndrome or a manifestation thereof and that the Veteran has therefore had the syndrome ever since his first period of active duty.  Indeed, both March 2004 opinions, the June 2004 opinion and the November 2012 opinion premise the connection between the Veteran's current diagnosis and service based almost entirely on the presence of false-positive syphilis test results and the association between APLA syndrome and these false-positive results.

The other opinions of record however, specifically those received in December 2002 and February 2016, note that while a false positive test is an indication of the presence of an antibody required for a diagnosis of APLA syndrome, the false positive alone does not indicate the presence of the syndrome itself, absent other symptoms such as clotting.  It has been noted that false-positive test results are found in 1-2 percent of the U.S. population, the majority of which never develop APLA syndrome.  Thus, the February 2016 hematologic opinion is the most instructive and probative in its explanation that the false-positive syphilis test results are better construed as a marker for the potential or increased risk of developing the APLA syndrome, rather than the disease process itself.  Given that the Veteran had false positives as well as normal test results following separation, and there has been no suggestion that the condition ceased when he had normal test results, and the fact that the majority of people who have false positive test results do not develop APLA syndrome, the Board cannot find that the false-positive results alone demonstrate an incurrence or manifestation of the disease. 

The medical nexus opinions supporting the Veteran's claim do not specifically address the presence or absence of other any other in-service symptoms associated with APLA syndrome.  The March 2004 opinion states only that the there "could be a connection" between the Veteran's APLA syndrome and false positive results.  This language lacks the requisite certainty and supporting rationale to be afforded significant probative value.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Even the June 2004 and November 2012 opinions from the Veteran note that APLA syndrome was not diagnosed until 2001 after the Veteran was found to have headaches, dizzy spells and cerebral vascular accidents.  By contrast the February 2016 hematologist opinion notes that not only was the in-service false positive test result not a manifestation of APLA syndrome, but there is an absence of associated clinical symptoms in the medical record from 1965-1969 and for many subsequent years.  The Board affords the most probative value to the February 2016 hematologist opinion as it is based on a review of the Veteran's claims file, is thoroughly and fully explained with analysis and definitive conclusions that address all of the questions at issue in this appeal.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Evans v. West, 12 Vet. App. 22, 30 (1998)(the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.)

At his Board hearing the Veteran testified that his clinical symptoms began while he was overseas in the Republic of Vietnam and that these symptoms were headaches and dizzy spells.  See Board hearing transcript pp.  3-4, 8.  Likewise, in an April 2010 statement the Veteran stated he had severe, headaches, constant dizzy spells and skin rashes from 1968 to 1969 while serving active duty assignments.  In his July 2004 notice of disagreement however the Veteran stated that he began having headaches and dizziness soon after he was released from active duty in 1969.  Likewise in a November 2014 statement the Veteran reported that "when I returned home, I also suffered other symptoms of APLA," including dizziness, headaches and (TIAs).  Indeed there is no mention in the Veteran's service treatment records from his first period of active duty indicating that he suffered from headaches or dizziness, let alone severe headaches and constant dizzy spells.  Following service the Veteran repeatedly denied any dizziness or headaches.  See e.g. 1974-1979 reports of medical history.  In examinations he was noted to have denied any history of motion sickness, disturbance of consciousness or any other significant medical history.  See e.g. November 1976 and March 1981 report of medical examinations.  

January 1993 treatment records show the Veteran complained of dizziness, at which time he was assessed with post traumatic vertigo following an injury to the vestibular system.  April 1996 treatment records show the Veteran stated he had a history of severe dizziness since 1985 following a head injury with loss of consciousness and that he now described himself as woozy and dizzy most of the time, being progressively worse over the previous year.  See also April 1998 report of medical history denying headaches but noting a head injury in 1985 and August 1999 treatment record noting a 25-foot fall from a tree onto head and neck with resulting problems with vision, pain, equilibrium and nausea.  A January 2001 treatment record likewise notes a cervical injury in the late 1980's described as a "neck fracture."  August 2002 treatment records note that treatment for headaches did not begin until February 1997.  

Indeed, it is not until the Veteran filed his claim for service connection that he began stating that his headaches and dizziness existed during his first period of active duty.  See January 2004 VA examination.  The Board places more probative weight on the statements made to treatment providers prior to his filing for service connection.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes).  Ultimately however, and due to the numerous inconsistencies in the Veteran's statements, the Board does not find him to be a reliable historian with regard to the onset and progression of his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of APLA syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his condition to his first period of active duty, he is not considered medically qualified to address such a complex question.

As such, the Board finds based on the evidence of record that the Veteran did not have an in-service event or occurrence of APLA syndrome and that no nexus has been established between his current condition and a period of active duty.  The preponderance of the evidence is therefore against a finding that the Veteran's current APLA syndrome is related to service and service connection for APLA syndrome is therefore denied.  38 C.F.R. § 3.303.  As the Veteran does not contend, and the evidence of record does not suggest that his APLA syndrome manifested or was permanently worsened beyond its normal course during a subsequent period of active duty, service connection based on aggravation of a preexisting condition is also not warranted.  38 C.F.R. § 3.306; see Board hearing transcript.  

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II.  Increased Rating - PTSD 

In the March 2011 rating decision currently on appeal, the RO granted service connection for PTSD and assigned a disability rating of 30 percent.  The Veteran has since been granted a 100 percent rating effective November 18, 2011.  The Veteran contends that a higher rating is warranted prior to November 2011 based on his symptomatology, which included nightmares and other sleep disturbances, flashbacks, memory problems, mood swings, social isolation, and low self-esteem.  See April 2010 Veteran statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A.  Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. 

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.  

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

B.  Relevant Factual Background

October 2003 VA treatment records show the Veteran complained of flashbacks with some depression, poor sleep due to nightmares, sensitivity to loud noise, hypervigilance and decreased concentration.  He denied feeling helpless, hopeless or worthless. He reported some irritability and isolation.  He was noted to be well groomed, fully oriented, with speech of normal rate and tone, organized and coherent thought and no delusions or hallucinations

In December 2003 the Veteran reported doing relatively well, liking isolation, having nightmares, cold sweats, with these symptoms occurring once a month.

At his January 2004 Veteran Center intake he reported the same symptoms of sleep disturbance, nightmares, depression, flashbacks and avoidance of crowds and social functions.  He reported disorganized thinking and hallucinations and some loss of memory but no delusions.  He appeared neat, fully oriented, relaxed and with appropriate speech, normal memory, appropriate affect and fair judgment.

In May 2004 he was noted to again be fully oriented, appropriately dressed with a depressed affect.  He denied any hallucinations and was assigned a global assessment functioning (GAF) score of 50.  The same month he reported intrusive thoughts, nightmares, hallucinations and flashbacks, markedly diminished interest in significant activities, feelings of detachment or estrangement, and restricted range of affect.  He complained of difficulty of falling or staying asleep, irritability, difficulty concentrating, hypervigilance and, exaggerated startle responses.  He stated that these disturbances had existed since Vietnam.

In a May 2004 statement the Veteran reported symptoms of depression, nightmares and flashbacks.  His wife noted he was having trouble with his memory and that he was retiring soon. 

By August 2004 he reported no complaints and that he was in the process of retirement.  He reported no hallucinations or delusions.  He was noted to be well-groomed, alert and oriented with normal speech rate, euthymic mood, appropriate affect and organized and coherent thought.  He was assigned a GAF score of 60. 

The Veteran underwent a VA examination in May 2005 where he reported trouble sleeping due to nightmares 1-2 times per week and restlessness. He reported daily intrusive memories of Vietnam and flashbacks 1-2 times per month.  He endorsed chronic irritability, emotional detachment, poor concentration, decreased interest in activities, hypervigilance, and insomnia and stated he liked to avoid others and preferred to be alone in his workshop. He did not enjoy social functions and avoided church and social gatherings. He reported good relationships with his siblings, wife and children.  He reported that he could not drive except for short distances due to fear of getting lost or in an accident and that he no longer welds due to lack of concentration.  On examination his orientation, speech and communication were within normal limits, his appearance, hygiene, and behavior were appropriate.  His affect and mood were marked by depression affecting his ability to function independently and effectively.  He denied panic attacks, delusions, hallucinations, and obsessional rituals.  His thought processes, judgment and abstract thinking were appropriate.  His memory was moderately impaired with problems with retention of highly learned material, forgetting to complete tasks.  The examiner assigned the Veteran a GAF score of 55 and noted him to be mentally capable of managing payments in his own best interest, intermittently unable to perform activities of daily living (but able to provide self-care) because of nightmares, flashbacks, intrusive memories. The Veteran was noted to have difficulty establishing and maintaining effective work and social relationships because of emotional detachment, anger, lack of interest but had no difficulty understanding commands. 

The Veteran underwent another VA examination in May 2007 where he reported nightmares once a week, flashbacks once a week, with some wandering at night.  The Veteran reported his symptoms could be in remission from a week to 45 days at a time however. In terms of his social impairment, the Veteran reported being fairly socially isolated and not getting too involved in other types of activities.  On examination the Veteran was found to be logical and goal-directed but was noted to have some memory problems. He was noted to have some hallucinations but no inappropriate behavior and adequate ability to maintain minimal personal hygiene and other basic activities of daily living. The Veteran spoke slowly but was oriented to person, place and time although veteran raised concerns about difficulty with spatial orientation. The examiner noted that prior workups did not suggest that the Veteran is markedly disorientated in any way. The Veteran was noted to be seen as very irritable and angry, depressed a good deal of time, bothered by nightmares, flashbacks and sleep disturbance.  No evidence of hallucinations, delusions, suicidal or homicidal ideation, was noted, except for hearing voices at times that he could not make out.  In terms of memory loss, the examiner noted a contemporaneous neurologic consult which found no evidence to support a claim of cognitive or memory deficits related to military service.  The neurologist noted that the test scores were extremely variable and not consistent with the problems expected with his particular illness (APLA syndrome).  The VA psychiatric examiner felt however that any memory problems are much more likely related to the Veteran's PTSD in that it interferes with concentration and attention.  The examiner noted no obsessive or ritualistic behavior and the Veteran's rate and flow of speech was found to be normal.  The Veteran endorsed panic attacks and some depression and anxiety but adequate impulse control.  He reported significant sleep impairment, usually sleeping about 6 hours.  The Veteran was considered to be competent for VA benefits purposes. The examiner assigned a GAF score of 55 and suggested serious difficulties in many areas of functioning including that the Veteran was pretty "shut down" socially and did not appear to be relating to others or doing much with others in any kind of very interactive manner.  The examiner noted a lack of significant improvement in the Veteran's condition and surmised that the condition would result in deficiencies in most areas due to marked isolation and social impairment.

In November 2007 the Veteran underwent a psychiatric evaluation as part of his application for SSA benefits.  His wife reported the Veteran would forget little things, like what to get at the store.  The Veteran was noted to drive in small towns and highways but not big cities.  The Veteran stated he was having memory problems for 4 years, including that he forgets dates and how to write his name, "sometimes I can't remember which one [shoe] goes on my left and which one goes on my right."  The Veteran noted he fell out of a tree in 1985 and had a loss of consciousness for 30 minutes.  He spends his time caring for a small herd of donkeys and looking after a small ranch.  His son sometimes helps him.  The Veteran did not report any paralysis or emotional lability.  He was not observed to have difficulty finding words during the examination.  He denied depression symptoms and suicidal ideation.  He complained that his sleep is frequently interrupted by worry and he sometimes has nightmares.  He goes to be at 10:30 and gets up at 6 and usually feels rested in the morning.  He said that he retired because of a blood disease. 

The examiner noted that the Veteran's test scores suggest pervasive impairment in all cognitive domains, including memory.  However, the examiner expressed doubts about the reliability and validity of the test scores, noting "the very severe impairment suggested by the test scores is not consistent with his report of his daily activities, and it is not consistent with his wife's description of his problems."  Furthermore, the examiner noted many inconsistencies within the test scores that suggest invalid testing.  For example, the Veteran claimed to be unable to show 8 fingers after he had performed addition and subtraction in his head during an earlier part of the test. 

The report stated that the Veteran can perform all dressing, grooming, cooking, and cleaning without assistance and can drive, manage finances and shop without assistance.  The report also stated that the Veteran's social functioning was normal, and that he socializes with family and friends and denied problems with crowds or authority figures.  The Veteran was able to function in novel situations.  The Veteran reported being slow to complete projects around the house.  The examiner assigned the Veteran a GAF score of 70.  Assessing the Veteran's functional limitations the examiner found that his restrictions on daily activities would be mild, his difficulties in maintaining social functioning were mild and his difficulties in maintaining concentration persistence or pace were moderate, with no episodes of decompensation.  The Veteran was noted to have no marked limitation of understanding, memory, concentration or persistence, social interaction or adaptation.  He can understand, remember, and carry out detailed (but not complex instructions), make decisions, concentrate for extended periods, accept instructions, and respond appropriately to changes in routine work setting.  The examiner noted that the Veteran's allegations were not fully credible per evidence on record.

In February 2008 the Veteran's private family physician noted the Veteran had vertigo and significant memory problems resulting from his APLA syndrome and that his PTSD resulted in depression and anxiety and causing him to withdraw himself from normal social activities.

In an April 2010 correspondence the Veteran reported short and long-term memory problems, severe mood swings, constant depression, social isolation, low self-esteem, nightmares and inconsistent sleep.

At a VA examination in January 2011 the Veteran reported depression more days than not; erratic sleep; fair concentration; poor memory; hypervigilance; low interest; and mild anxiety but not in the form of a panic attack.  He noted good relationships with his family but that he hardly goes out due to dislike of crowds and that he mostly performs ranch work at home.  He appeared clean, neatly groomed and appropriately dressed.  His speech and psychomotor activity was unremarkable, his affect was normal, his mood was depressed and his attitude was cooperative, friendly and relaxed.  He was fully oriented with unremarkable thought content and process.  No delusions or hallucinations were found, his judgment was normal, his impulse control was good and no inappropriate behavior or episodes of violence was noted.  No suicidal or homicidal ideation was present nor were any panic attacks.  He was noted to have no problems with the activities of daily living.  He was noted to have sleep impairment and checking behavior at night.  His remote memory was found to be normal although his recent memory was mildly impaired and his immediate memory was moderately impaired.  He reported difficulty concentrating, hypervigilance, and an exaggerated startle response.  His PTSD symptoms were assessed as being of a mild severity, with some days having no symptoms at all.  Other reported symptoms included mild anger issues, lack of memory related to medical issues, and avoidance of crowds.  He was noted to be capable of managing his own affairs.  His PTSD symptoms were noted to be very mild and not causing any social impairment although he was noted to have mild irritability with family, some isolation and loss of interest and paranoia in public settings.  It was noted that his memory problems are unrelated to PTSD.  His PTSD symptoms were found to be very mild and not severe enough to interfere with occupational and social functioning.  He was assigned a GAF score of 65 indicating mild symptomatology.

C.  Analysis and Findings
 
Based on a review of the evidence of record the Board finds that prior to November 18, 2011, the symptomatology and functional impact resulting from the Veteran's PTSD is most appropriately contemplated in the criteria for a 50 percent rating, as it generally resulted in occupational and social impairment with reduced reliability and productivity.

Although the severity and overall impact of the Veteran's symptomatology has been characterized differently by treating professionals, the underlying symptoms seem to have been fairly consistent during the period under review.  These symptoms include:  depressed mood, anxiety, suspiciousness/hypervigilance, flashbacks, chronic sleep impairment due to nightmares, social withdrawal, disturbances of motivation and mood, and impairment of short and long-term memory.  These symptoms are mostly contemplated by the 30 and 50 percent disability ratings and overall are productive of occupational and social impairment with reduced reliability and productivity.  The Veteran has been suggested to have some difficulty, though not inability, to establish and maintain relationships.

This level of impairment also corresponds with the GAF scores of record.  Throughout the period under appeal the Veteran's global assessment functioning (GAF) scores ranged between 50 and 70 indicating mild to moderate psychiatric impairment, and corresponding with symptomatology contemplated in the 30 to 50 percent rating. Indeed the Veteran's mental condition seems to have been stable if not improving over the course of the appeal period with his lowest GAF score coming at the beginning of the period, contemporaneous with his retirement and his latest GAF score reflecting mild symptomatology. 

The May 2005 examiner found the Veteran to be fully capable of self-care but intermittently unable to perform activities of daily living because of nightmares, flashbacks, intrusive memories and difficulty establishing and maintaining relationships.  The May 2007 examiner suggested similar difficulties including more extreme social withdrawal.  The January 2011 VA examiner found the Veteran's PTSD symptoms to be very mild and not causing any social impairment aside from mild irritability with family, some isolation and loss of interest and paranoia in public settings.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational functioning.  All three examiners found the Veteran competent to manage his own finances and none of them suggested significant cognitive distortions, breaks from reality or inability to handle self-care.  The 2007 SSA examiner found the Veteran's symptomatology to be very mild.  

The Veteran's most severe social symptomatology seems to be persistent depression and social withdrawal, however this has not prevented familial relationships or self-care and has not prevented the Veteran from social activities altogether.  At a May 2005 VA examination the Veteran reported that he had worked in the civil service for 37 years and the relationship with the supervisor and coworkers was good.  He also reported to SSA in 2008 that he still attended church weekly attended events for his grandchildren and other familial activities.  Over the appeal period the Veteran has not manifested any severe symptomatology related to cognition or judgment and the Veteran's sleep impairment and concentration difficulties appear to be the most significant impediments to occupational functioning.  

The Veteran has repeatedly reported memory problems, however the severity and pathology of these problems is unsettled during the appeal period.  Several treatment providers have noted that the Veteran does not seem to have any memory problems or that they are very minor.  See e.g. January 2004 VA examination, May 2007 neurologist consultation.  The Veteran has also been noted to embellish his memory problems on examination.  See 2007 SSA examination.  The Veteran has also attributed his memory impairment to stroke residuals.  See e.g. March 2008 statement.  Some of his treatment providers have also attributed these problems to his APLA syndrome or stroke residuals.  See February 2004 private physician statement.  While the Board is inclined to attribute the Veteran's memory problems at least in part to his PTSD, the objective findings over the course of the appeal period do not suggest more than a mild to moderate impact on his functioning. 

The Veteran reportedly endorsed panic attacks during his 2007 examination although there is no indication that they occurred on a weekly basis or more often.  The other examinations as well as intervening treatment records however do not evidence any history of panic attacks on any kind of regular basis during the appeal period.  Although the Veteran has described some checking behavior at his 2011 VA examination, there is no indication that it interferes with his routine activities and was not mentioned in the record prior to that time.  The Veteran has also voiced concerns over spatial disorientation, but the objective medical evidence of record during this period does not show him to be suffering from spatial disorientation.

With the possible exception of difficulty in adapting to stressful circumstances, and occasional interference with effective functioning from depression the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity.  Specifically, during the period under consideration, the Veteran did not routinely manifest symptomatology such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impaired judgment; impaired abstract thinking; suicidal ideation; intermittently illogical, obscure, or irrelevant speech; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

The overall functional impairment from the Veteran's PTSD has not resembled that contemplated in a higher disability rating.  While he experienced significant mood disturbances, the impact of his PTSD on family relations, judgment, and thinking has been limited.  His mental symptoms do not indicate a loss of control over self-care, behavior, and physical responses to emotion.  He is able to maintain relationships with family and perform activities of daily living.  His symptomatology has not been characterized as severe or completely debilitating and he appears in touch with reality and is neither a danger to himself or others.  Thus, when considering the frequency, intensity, and duration of the Veteran's symptoms, to include those not specifically enumerated in those criteria, over the course of the appeal period in terms of his occupational and social impairment, the Board finds that the Veteran's overall mental health picture, as evidenced during VA treatment and during the VA examinations, is in keeping with a 30 or 50 percent rating.  Resolving all doubt in the Veteran's favor, the Board will assign the higher rating; thus, a 50 percent disability rating is warranted.  38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

III.  TDIU 

A.  Applicable Law

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See VAOPGCPREC 5-2005; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years).  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.  It is the ability or inability to earn, rather than the earnings themselves, that is the determining factor when considering entitlement to individual unemployability.  55 Fed. Reg. 31579, 31579 (Aug. 3, 1990).

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Even if the schedular criteria are met, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, or "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hatlestad, 5 Vet. App. 529.  

Finally, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

B.  Relevant Factual Background

The Veteran was employed at Lackland Air Force Base for roughly 32 years, between 1972 and his retirement in 2004.  He has a high school education and vocational training in aircraft maintenance.  He has worked as a tooling inspector, helicopter mechanic, crew chief and as a Quality Assurance Supervisor since 1981.  He reported working the evening shift since 1986 when he began having difficulty socializing with others and preferring smaller groups of people.  The Veteran has stated this job involved, inspecting aircraft, ensuring that employees inspected planes correctly and writing up inspection reports.  See SSA disability benefits application.  

At a January 2004 VA examination the Veteran reported dizziness, difficulty with motor skills, memory loss and poor handwriting due to his due to his cerebrovascular condition with 1-2 days per month lost from work because of this.  He also reported chronic headaches that result in dizziness resulting in 1-2 days per month of time lost from work.  He reported being able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress self, take out the trash, walk, shop, perform gardening activities and push a lawn mower.  Neurological and mental evaluations revealed no residuals, such as hemiplegia, extremity weakness or paralysis, speech impairment, vision impairment or mental impairment as a result of his cerebral vascular accident.  Comprehension and memory were found to be intact. 

April 2004 personnel records show the Veteran was found by an occupational medical specialist to be unable to perform as an Aircraft Overhaul Inspection Foreman, specifically as he would not be able to work at heights above ground level or to perform supervisory oversight of aircraft maintenance.

In August 2004 the Veteran reported he had been retired from the military due to vertigo and was now in the process of being retired from civil service due to inability to inspect aircraft due to vertigo and dizziness.  In February 2005 the Veteran reported he last worked in December 2004 and could no longer work due to PTSD and APLA syndrome.

In his 2007 application for SSA disability the Veteran reported no difficulties with personal needs but that his wife prepares meals and handles the bills.  He reported his wife and son handle many household chores.  In April 2008 the Veteran was granted SSA disability benefits based on PTSD and coagulation defects including hemophilia.

C.  Analysis and Findings

The Veteran has been retired since 2004.  There is no indication from the record that the Veteran has attempted to procure any other employment since his retirement.  Although the Veteran's hearing loss increased since his retirement, his tinnitus has remained at the same rating and his PTSD symptomatology during the appeal period lessened in severity.  

The primary cause of the Veteran's retirement appears to have been his dizziness and vertigo.   The Veteran has at alternate time attributed his dizziness and vertigo to his APLA syndrome, his headaches, his stroke and TIA's, his 1985 accident, and a middle ear problem.  However, the medical evidence of record shows that the Veteran's vertigo and dizziness have been attributed to migraine headaches, APLA syndrome and cerebral infarctions.  See November 2003, June 2004, and February 2008 private treatment records; May 2007 VA examination.  As such, the preponderance of the competent medical evidence of record does not attribute his dizziness and vertigo to his PTSD, hearing loss or tinnitus.  The Veteran's difficulties with motor skills, vertigo and dizziness would most likely render him unemployable, however these are not resultant from service-connected disabilities.  Therefore the primary reasons for the Veteran's retirement are not due to service-connected disabilities.  

The Board has discussed the impact of the Veteran's PTSD above.  The Board finds that the Veteran's PTSD symptoms did not prohibit him from maintaining gainful employment during the period under consideration.  He has reported that many of his difficulties resultant from his PTSD existed since Vietnam including his sleep difficulties, irritability, difficulty concentrating and hypervigilance.  See May 2004 VA treatment records.  These symptoms did not prohibit his 32 year career and the only resulting accommodation appears to have been a change to the night shift.  He has reported difficulties being around groups and social activities but he has also reported still attending church, and family events.  Moreover, he reported his job involved supervising only 3 people and that he got along well with his coworkers.  

The Veteran has also reported difficulties due to his hearing loss and tinnitus, including that they cause difficulty with using a telephone and hearing, cause confusion, cause problems with hand-eye coordination.  They do not appear to have presented substantial impacts to the Veteran's employability based on his statements and do not seem to be a significant factor in the Veteran's overall disability picture during the period under consideration.  The Board finds that the Veteran's PTSD, hearing loss and tinnitus, separately or in concert did not prohibit the Veteran from substantial employment during the appeal period.  As such, and in absence of medical or lay evidence demonstrating unemployability due solely to the Veteran's service-connected disabilities, the Board finds that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is not warranted during the period prior to November 18, 2011.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18 (2016).   Moreover, the Veteran does not contend and the record does not suggest that the Veteran is entitled to TDIU based solely on his hearing loss or tinnitus, thus no consideration of entitlement to TDIU is necessary for the period since November 18, 2011.  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for antiphospholipid antibody syndrome is denied.

For the period prior to November 18, 2011, a 50 percent disability rating and no higher for PTSD is granted. 

For the period prior to November 18, 2011, entitlement to a TDIU is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


